565 F.2d 1353
PREMIER CORPORATION, a Delaware Corporation,Plaintiff-Appellant Cross Appellee,v.Julio R. SERRANO et al., Defendants-Appellees Cross Appellant.
No. 76-2049.
United States Court of Appeals,Fifth Circuit.
Dec. 29, 1977.

Bruce T. Wallace, Ann Arbor, Mich., Geoffrey H. Longenecker, New Orleans, La., James R. Beuche, Ann Arbor, Mich., for plaintiff-appellant cross appellee.
Shevin, Shapo & Shevin, Ronald A. Shapo, David A. Freedman, Paul A. Louis, Miami, Fla., for defendants-appellees cross appellant.
Before COLEMAN, HILL, and RUBIN, Circuit Judges.

BY THE COURT:

1
This appeal was argued in New Orleans on December 15, 1977.


2
Upon consideration of the record, briefs, and oral argument it is

ORDERED

3
The judgment of the District Court in this case is vacated and the cause is remanded to the District Court for the limited purpose of allowing that Court an opportunity to give reasons for allowing the amount awarded as attorneys fees, expressed in compliance with the requirements of Johnson v. Georgia Highway Express, Inc., 5 Cir., 1974, 488 F.2d 714.  Such reasons, whether expressed in the form of an opinion or proposed findings, are essential for the Court adequately to evaluate the issues raised on appeal.  Without them, the appellate court is obliged at least in part to respond to the appeal on the basis of "too little," or "too much," or "just about right."  To accomplish the purpose of the remand, the District Court may hold further hearings, if any, as it may see fit.


4
FURTHER ORDERED that when the purpose of said limited remand shall be accomplished, the District Court will enter either an appropriate opinion or the appropriate findings of fact and conclusions of law in accordance with Rule 52 of the Federal Rules of Civil Procedure, along with a judgment as prescribed by Rule 58 of the Federal Rules of Civil Procedure and shall promptly certify the same to this Court.


5
FURTHER ORDERED that this Court expressly retains jurisdiction over this appeal for the purpose of finally deciding the same upon receipt of the said duly certified findings of fact, conclusions of law, and final judgment.


6
The mandate will issue forthwith.